DETAILED ACTION
The papers submitted on 05 May 2020, amending claim 1, and adding claims 2-22, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claim 1 corresponds with claims 1 and/or 29 of the parent (US App. No. 14/305,251 now US Pat. No. 10,569,452). Instant claim 1 differs from claim 1 of the parent in that the first fibre mat is applied to a ‘carrier’ rather than a ‘conveyor belt’ and the pressing omits a recitation of ‘using a hot press’. The instant claim 1 also differs from claim 29 of the parent in that the pressing omits a recitation of ‘using a hot press’ and that ‘second mix is pigment free’; although the first fibre mat is applied to a ‘carrier’ in both the instant claim 1 and parent’s claim 29.
The instant claim 16 corresponds with claim 20 of the parent. The instant claim 16 differs from claim 20 of the parent in that the first fibre mat is applied to a ‘carrier’ rather than a ‘conveyor belt’ and the pressing omits a recitation of ‘using a hot press’.
The instant claim 22 corresponds with claim 29 of the parent. The instant claim 22 differs from claim 29 of the parent in that the pressing omits a recitation of ‘using a hot press’.
As can be seen the instant claims differ from the allowable subject matter of the parent by the omission of ‘using a hot press’. Therefore the question of patentability is whether or not the parent’s ‘using a hot press’ was the sole reason for patentability in the prosecution history of parent. The reasons for allowance of the parent, are discussed in Patent Board Decision dated 12 September 2019 pp. 7-8. The Decision determined it is in error to combine the teachings of the closest prior art Pervan et al. (US 2010/0300030 A1) and Hsu (US 5,134,023). Hsu teaches that the low-lignin/lignin-free cellulose require “steam injection… for making dimensionally stable fiberboard from used paper fibers” and could not be combined with the hot-pressing process of Pervan. Thus, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Independent claims 1, 16 and 22 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742